Citation Nr: 1515410	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for non-alcoholic steatohepatitis (NASH), to include as secondary to multiple service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) as a result of an August 2014 Memorandum decision in which the United States Court of Appeals for Veterans Claims (Court) vacated an appealed portion of the Board's May 2013 decision that denied the Veteran entitlement to benefits regarding service connection for NASH and a TDIU and remanded those matters for readjudication.

By way of history, the Veteran appealed a May 2006 rating action by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, inter alia, denied service connection for steatohepatitis.  The RO in Indianapolis, Indiana, which is currently the Agency of Original Jurisdiction (AOJ), continued to deny the claim in a February 2010 rating decision.  He also appealed an October 2008 rating action by the Indianapolis RO that, inter alia, denied entitlement to a TDIU.  

In August 2011, the Board remanded this appeal for further development, before denying the claims in the above-referenced May 2013 decision. 

The issue of entitlement to service connection for NASH is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Based on this record and evidence, it is clear that the Veteran meets the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for the following disabilities: obstructive sleep apnea (rated as 50 percent disabling); migraine headaches (50 percent); right carpel tunnel syndrome (30 percent); left carpel tunnel syndrome (20 percent); degenerative disc disease of the cervical spine (10 percent); hypertension (10 percent); periodic limb movement disorder (nocturnal myoclonus) (10 percent); degenerative disc disease of the lumbar spine (10 percent); patellofemoral syndrome of the left knee (0 percent); patellofemoral syndrome of the right knee (0 percent); residuals of a left ankle fracture (0 percent); bilateral plantar fasciitis (0 percent); and, head injury residuals (0 percent).  His combined rating is 90 percent.  38 C.F.R. § 4.25 (2014).  

Additionally, after review of the lay and medical evidence of record, the Board finds that the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities.  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

The record reflects that the Veteran has a high school diploma and a bachelor's degree in business.  He is also computer literate.  See February 2013 Employability Evaluation.  On November 2014 VA Form 21-8940, the Veteran reported his total earned income in the past 12 months as $32,000.  At no time during the appeal period has the Veteran been unemployed.  Instead, the Veteran argues that he should be entitled to a TDIU due to the impairments in his daily employment that are caused by his service-connected disabilities.  More specifically, in February 2015 correspondence, the Veteran's representative claims that as the Veteran's employer allows the Veteran to leave early, miss days, and take several breaks to lay down during the day, his employment is protected employment.  The Board agrees.

In February and April 2008 statements, the Veteran indicated that the organization he was working for let him use his vacation and sick leave, which was the only reason he was able to hold onto his job.  He also indicated that when he used up his sick leave and vacation, he was forced to take leave without pay, which limited his income.
The Veteran was afforded a General Medical Examination in June 2008.  Following a physical examination of the Veteran, the VA examiner provided employability opinions for each of the Veteran's service-connected disabilities. 

Regarding the service-connected obstructive sleep apnea (OSA), the June 2008 VA examiner found that so long as this disability was treated with the Veteran's continuous positive airway pressure (CPAP) machine, then the disability would not interfere with his ability to work.  The examiner noted that the Veteran did not have any evidence of right-sided heart failure by an echocardiogram (ECHO), which would indicate poorly treated OSA.  Regarding his service-connected periodic limb movement disorder (PLMD), the examiner noted that this disorder primarily occurred at night.  The Veteran did not demonstrate any evidence of extra leg movement during the examination.  Thus, the examiner found that the PLMD was mild and would not interfere with the Veteran's ability to work.  Regarding his bilateral carpel tunnel syndrome, the Veteran told the examiner that he had problems with computer work and his finger would go numb when he wrote because of this disability.  The examiner found that the Veteran's carpel tunnel syndrome would be aggravated by any job that required repetitive wrist movement.  However, the examiner noted that the Veteran was still able to work at activities that did not include repetitive wrist movement.  Regarding his service-connected migraine headaches, the Veteran told the examiner that when he had a migraine, he was unable to go to work that day.  The examiner found that the service-connected migraine headaches interfered with the Veteran's ability to work, but the Veteran only experienced migraines two times per month.  Regarding the Veteran's hypertension, the examiner noted that the Veteran reported at the examination that his hypertension did not have a significant effect on his employment or his activities of daily living.  The examiner stated that the Veteran has not had any medicine changes for his hypertension in the last five years. 

Regarding his degenerative joint disease of the cervical spine, the June 2008 VA examiner found that the Veteran's work style might have to be modified because of this disability.  Regarding the Veteran's bilateral knee disability, the examiner found that the Veteran might be more suited to sedentary employment because of this disability.  Regarding his left ankle fracture residuals, the Veteran told the examiner that this disability gets worse if he sat for long periods of time.  The examiner noted that the Veteran reported at the examination that this disability had little impact on his activities of daily living.  Regarding his bilateral plantar fasciitis, the Veteran reported daily pain in his feet.  The examiner found that modifications in the Veteran's footwear might be beneficial to him, but this disability did not preclude the Veteran from employment.  Again, the examiner indicated that the Veteran might need to consider sedentary employment.  Regarding his head injury residuals, the examiner noted that the Veteran reported that this disability did not interfere with his activities of daily living.

The Veteran was afforded a VA spine examination in September 2008.  At the examination, the Veteran reported that he was currently employed full-time as a health technician, and denied any time lost from work in the past year due to his lumbar spine disability.  He did explain that he frequently left work one to two hours early because he would be tired due to sleep apnea or due to a migraine.  Following a physical examination of the Veteran and a review of his claims file, the VA examiner found that the Veteran's lumbar spine disability had significant effects on his occupation.  Specifically, the examiner noted that the Veteran was not able to demonstrate exercises as part of his job duties, and he had to change positions because his back pain prevented him from sitting for more than one hour and standing for more than 30 minutes at a time.

The Veteran was afforded a VA examination in October 2009 to assess the current severity of his bilateral carpel tunnel syndrome.  At the examination, the Veteran was currently employed, but experienced problems at work with writing because of his bilateral carpel tunnel syndrome.  The Veteran reported that he could only write a few sentences before he would experience numbness in his middle and ring fingers, hand, and arm.  In the past year, the Veteran denied any time lost from work due to his bilateral carpel tunnel syndrome.  However, the Veteran reported that he had lost eight weeks from work in the last year, specifically noting that he missed thirty days for migraines, ten days for back pain, and three days for diabetes. Following a physical examination of the Veteran and a review of his medical records, the VA examiner found that the Veteran's bilateral carpel tunnel syndrome had significant effects on his occupation.  Specifically, the examiner noted that the Veteran had to stop and let his hands rest from writing, which slowed him down at work.

The Veteran was also afforded a VA examination in October 2009 to assess the current severity of his migraine headaches.  At the examination, the Veteran was currently employed, but reported that he had to call a family member to pick him up from work if he experienced a migraine.  The Veteran described increased absenteeism because of his migraines.  Thus, based on this increased absenteeism, and following a physical examination of the Veteran and a review of his medical records, the VA examiner found that the Veteran's migraine headaches had significant effects on his occupation. 

The Veteran was afforded a VA examination in November 2009 to assess the current severity of his service-connected degenerative disc disease of the cervical spine.  At the examination, the Veteran was currently employed, and denied any time lost from work in the past year for this disability.  Following a physical examination of the Veteran and a review of his medical records, the VA examiner found that the Veteran's degenerative disc disease of the cervical spine had no significant effects on his occupation. 

The Veteran was afforded a VA examination in September 2011 to assess the current severity of his right carpel tunnel syndrome.  At the examination, the Veteran told the VA examiner that his right carpel tunnel syndrome causes him to drop things.  The Veteran reported that he was currently employed, but that he has to stop writing every 5 minutes and take a break because his right hand goes numb from the elbow down.  Following a physical examination of the Veteran and a review of his claims file, the VA examiner found that the Veteran's bilateral carpel tunnel syndrome does impact his ability to work and referred to the Veteran's statements at the examination.

In a February 2015 employment evaluation from Solutions Consulting, M.L.R., a Vocational Consultant, interviewed the Veteran and reviewed the Veteran's claims file and summarized the relevant medical records and lay statements.  M.L.R. considered the Veteran's current position as medical technician along with the Veteran's statements reflecting that he used to perform phlebotomy and drug testing, but no longer did this as his carpal tunnel made his hands numb and painful, and unable to insert needles.  He now entered data and handled paperwork, which allowed for a flexible schedule that he could work around his inability to sleep.  For example, he was scheduled to start at 5 am, but usually arrives at 3 am shortly after he woke up from sleeping.  He was scheduled to work 5 days a week, but averaged only 3 days a week due to the need to take off related to his disabilities.  He used all of his vacation and sick leave and took approximately four weeks off without pay.  His employer allows him to leave early or lie down for a couple of hours instead of taking leave.  

M.L.R. noted that a November 2014 lay statement from the Veteran's co-worker/supervisor, B.E., indicated that the Veteran consistently needed to lie down or take off from work.  He could not do a lot of the written or computer work and was unable to stand or sit for any period of time.  She indicated that the employer worked with him as much as possible, but the Veteran was unable to keep his full time schedule or perform the work of a full-time employee.  M.L.R. opined that, in light of all of the information above, the Veteran's current employment was considered to be "sheltered employment" or "protected employment."  

M.L.R. noted that the Veteran's carpal tunnel adversely impacted the Veteran's ability to apply his computer skills.  M.L.K. stated that the Veteran was limited, at best, to work at the "sedentary" physical demand level (as per the June 2008 VA examination, noting that the Veteran may be more suited for employment which was sedentary); however, his ability to sit (as required for sedentary job) was compromised by his back and knee condition (requiring him to alternate between sitting and standing).  His ability to sustain visual and fixed attention to a computer was also compromised due to his neck condition, and the inability to work in a fixed position for extended periods of time.  M.L.K. stated that although the Veteran's migraines may represent the major employment impediment (he experienced them two times per week for four to six hours and missed work each time; he was also unable to open his eyes and would lie down in a dark room), the Veteran's back, knees, work restrictions, carpal tunnel syndrome, sleep apnea, and periodic limb movement combined in totality to eliminate any possible occupational options found within the competitive labor market.  M.L.K. explained that the Veteran could not sit or stand for prolonged periods of time and his lifting/carrying ability was markedly limited.  He was not capable of ambulating for any prolonged period of time.  He could not write or enter data into a computer for any prolonged period of time and must cease fine motor activity after only a short period of time.  His lack of sleep interfered with his work schedule and his commute to and from work.  In addition, his concentration deficiencies and his inability to work any normal schedule would make sustaining work impossible.  Furthermore, M.L.K. found that the Veteran would continue to require absences from the workplace that would not customarily be tolerated.  In fact, it was highly unusual for his current employer to be as tolerant as they have been over the years.  

M.L.K. reported that the Veteran felt that he could no longer work full time after the year 2008 and a review of this time frame was consistent with the medical documentation in the record.  M.L.K. also noted that a review of the Veteran's Social Security Earning Statement (1998-2013) revealed that the Veteran's average earnings peaked in 2003 before dropping off and then becoming more consistent, although lower, from 2009 forward.  

M.L.K. stated that according to the U.S. Bureau of Labor Statistics/U.S. Census; Household Data Annual Averages, "Absences from work of employed full-time wage and salary workers by occupation and industry: 2008" employees were absent from work for a total of 4.9 days per year.  In the case of the Veteran, this number was met and exceeded in less than one of the twelve months in the year, thereby, marking his absenteeism at the extreme end of any absenteeism continuum.  M.L.K. reported that it was clear that the Veteran would not be able to sustain competitive employment in light of his absenteeism and his employer's November 2014 statement.  M.L.K. opined that the overall record and information obtained from the Veteran described limitations that have manifested to such a severe level that the Veteran has been unable to, and remains unable to, engage in any form of substantial gainful employment outside of his current sheltered employment.  M.L.K. stated that even if the Veteran was hired by an alternative employer, the Veteran did not possess the tenets necessary to sustain employment over any course of time.  M.L.K. explained that the tenets required for maintaining employment included the ability to arrive at work on a timely and consistent basis, maintaining a production rate, perform to acceptable and established standards; maintain concentration, persistence, and pace; and interact appropriately with co-workers and supervisors.  M.L.K. states that the medical citations within the record clearly supported his opinion that the Veteran's limitations would be inconsistent with an ability to maintain the necessary tenets.  M.L.K. opined that it was at least as likely as not that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation since 2008.  The consultant acknowledged that the Veteran also suffered from other conditions, which may have contributory disabling effects.  However, M.L.K. stated that his opinion regarding the Veteran's unemployability was based solely on his service-connected disabilities in the absence of his other conditions.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  On review of the record, the June 2008, September 2008, October 2009, November 2009, and September 2011 VA examiners' opinions only considered the individual impact of the Veteran's service-connected disabilities.  The thorough February 2015 opinion provided by M.L.K., a Vocational Consultant, was based on review of the claims file, an interview of the Veteran, multiple lay statements, and earning statements and determined that the combined effects of the Veteran's service-connected disabilities significantly impacted his employment.  Therefore, the February 2015 opinion is more probative than the VA opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  M.L.K. also acknowledged that the Veteran was still currently employed; however, his current employment was considered to be "sheltered" employment.  A review of the record reflects that the Veteran has not been able to maintain his full time work schedule or complete his job duties as a medical technician on a weekly or daily basis.  The Board finds that the Veteran's employment picture fits within this definition of sheltered or marginal employment.  Thus, a TDIU is warranted.
ORDER

A TDIU is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for NASH.  

At the Veteran's September 2011 VA examination, the examiner stated that the Veteran had "dyslipidemia and metabolic syndrome (obesity, diabetes, hypertriglyceridemia, and hypertension), all of which are probably contributing to his [NASH]" (Emphasis added).  However, the examiner then stated that the Veteran's service-connected conditions, including hypertensive vascular disease, do not include any conditions that cause or aggravate NASH.  The September 2011 examiner failed to provide any explanation for these apparently conflicting findings.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (requiring an examination report to provide "a reasoned medical explanation connecting" conclusions to supporting data).  A remand is warranted in order to obtain an addendum to the September 2011 VA examination to clarify the opinion.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since February 2010.

2.  Then return the claims folder to the VA examiner who conducted the VA examination in September 2011, or another qualified examiner, if unavailable, for preparation of an addendum opinion. 

The claims folder, including this remand and any relevant electronic records, must be made available to and reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should clarify whether it is at least as likely as not (50 percent probability or more) that the Veteran's NASH was either (a) caused or (b) aggravated (permanently worsened) by his service-connected disabilities, including hypertension, sleep apnea, migraine headache, right carpel tunnel syndrome, left carpel tunnel syndrome, degenerative disc disease of the cervical spine, periodic limb movement disorder, degenerative disc disease of the lumbar spine, patellofemoral syndrome of the left knee, patellofemoral syndrome of the right knee, residuals of a left ankle fracture, bilateral plantar fasciitis, and head injury residuals.  

The examiner must discuss and reconcile his or her opinions with the September 2011 conflicting VA opinions indicating that the Veteran's dyslipidemia and metabolic syndrome (which included hypertension) probably contributed to the Veteran's NASH, yet, the Veteran's service-connected conditions, including hypertensive vascular disease, did not include any conditions that cause or aggravate NASH.

A complete rationale must be provided for any opinion.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


